Citation Nr: 1629633	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right hand scars.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty form December 1995 to May 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled for a Travel Board hearing in August 2015 but did not appear.

The Board remanded the claim in November 2015 for additional development.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required to complete additional development so as to afford the Veteran every possible consideration.

At his decision review officer hearing the Veteran testified he injured his hand in August 2007 when glass fell onto it.  He reported he went to the hospital at Naval Air Station Jacksonville where he got stiches.  He stated that he was then put on profile for the injury.

The VA has obtained the Veteran's service medical records, which do not include a report of the claimed injury.  The VA also requested that the base hospital provide all records relating to a hand injury between 2006 and 2008; however, the hospital reported the only records for the Veteran during that time period related to a knee injury.  As required by the Board's November 2015 remand, the Veteran was notified of this hospital's response in a January 2016 letter.

A review of the Veteran's claims file shows that the Veteran's service personnel records have not been obtained.  As those records may include a record of the Veteran being put on profile for his claimed hand injury, the Board finds that on remand they should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records.  Any negative response should be included with the claims file and the Veteran should be notified.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




